— Proceeding pursuant to section 298 of the Executive Law, to review an order of the State Human Rights Appeal Board, dated September 28, 1981, which affirmed an order of the State Division of Human Rights, dated September 5,1980, which, after a hearing, dismissed petitioners’ complaints on the merits. Order confirmed and proceeding dismissed, without costs or disbursements. The determination of the State Division of Human Rights was based upon substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Mangano, J. P., Gulotta, O’Connor and Bracken, JJ., concur.